NO. 07-06-0016-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 MARCH 7, 2006
                         ______________________________

                              RICHARD JOEL ORTEGA,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                              Appellee

                       _________________________________

             FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

                    NO. 46,448-E; HON. ABE LOPEZ, PRESIDING
                       _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

      Richard Joel Ortega appeals from the judgment of the trial court. The clerk’s and

reporter’s records were due to be filed on February 16, 2006. On February 27, 2006, the

clerk filed her first extension request to file the record because no attorney has been

appointed on appeal.

      Accordingly, we abate this appeal and remand the cause to the 108th District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent and entitled to appointed counsel and a
              free record on appeal; and

       3.     whether the trial court certified his right to appeal.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

April 6, 2006. Should further time be needed by the trial court to perform these tasks, then

same must be requested before April 6, 2006.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                              2